DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 04/20/2022 has been entered and fully considered.
Claims 1-3, 5, 8, 11, and 16-17 have been amended.
Claim 7 has been canceled. 
Claims 1-6, 8-17 pending in Instant Application.


Response to Arguments
Applicant’s amendment with respect to 35 USC § 103(a) rejection have been fully considered and are persuasive.  The 35 USC § 103(a) rejection of claims 1-6 and 8-17 have been withdrawn. 
Applicant's arguments regarding 35 USC § 101 rejection filed 04/20/2022 have been fully considered but they are not persuasive. 
	Applicant requests withdrawal of the 101 rejection. The examiner respectfully disagrees. The claims are receiving information to generate an action plan without actually implementing the action plan. Generating an action plan is interpreted as abstract and would require more than just generating. Examiner will provide the full 101 analysis below and will provide suggestion on how to overcome the current 101 rejection: 
	With respect to claims 1, 11, 16, and 17.
Claims 1, 11, 16, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
		Step 1 Analysis: Claims 1, 11, 16, and 17 are directed to one of the statutory categories.
	Step 2A Prong One Analysis: the claim recites, inter alia:
 “derive, when an action schedule of an automatic driving vehicle includes a standby state based on the boarding request acquired by the acquirer, a first usage charge of the automatic driving vehicle reflecting a cost generated in a traveling state in which the automatic driving vehicle carries a user and travels and a cost generated in the standby state": A person of ordinary skill in the art can mentally process information to generate a cost. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
"the deriver generates, based on the estimated stay time of the user at the stopover and an additional request for adding a stopover indicated by the boarding request acquired by the acquirer, an action plan of the automatic driving vehicle that moves in the unmanned state to the stopover indicated by the additional request, and derives a cost generated in the standby state based on a generated action plan": A person of ordinary skill in the art can mentally process data to generate a plan. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
	as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
		Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The only limitations not treated above, “acquire, from a terminal device, via a wireless communication network, a boarding request”, “output, via the wireless communication network on a display of the terminal device, information including the first usage charge derived by the deriver”, “a usage of the automatic driving vehicle is allocated for the user”, and “acquires information related to an estimated stay time of the user at a stopover between a departure location and a destination”, involves the mere gathering, receiving, and sending of data, which is insignificant extra-solution activity.  See MPEP § 2106.05(g). In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of the “hardware processor”, “acquirer”, “deriver”, “operation receptor”, and “transmitter” are recited at a high level of generality, and comprises only a processor to simply perform the generic computer functions Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The first limitation treated above, “acquire, from a terminal device, via a wireless communication network, a boarding request”, “output, via the wireless communication network on a display of the terminal device, information including the first usage charge derived by the deriver”, “a usage of the automatic driving vehicle is allocated for the user”, and “acquires information related to an estimated stay time of the user at a stopover between a departure location and a destination” are directed to the well-understood, routine, and conventional activity of gathering and transferring information.  See MPEP § 2106.05(d) (II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components such as “hardware processor”, “acquirer”, “deriver”, “operation receptor”, and “transmitter” to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
***Examiner Notes: If Applicant incorporates a control aspect of the generated action plan, for example controlling the automatic driving vehicle to implement/perform the generated action plan, this would overcome the current 101 rejection (as long as there is support).***


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 8-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-6 and 8-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1, 11, 16, and 17 are directed to the abstract idea of mental processes.  The claim(s) recite calculating and delivering a usage charge cost for a standby state which are basic concepts of performing human mind activities (including an observation, evaluation, judgement, opinion).	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea. The recitation of the limitations amounts to mere instructions to implement the abstract idea on a generic computer, such as using a computer program to enable the functions. Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Looking at the elements as a combination does not add anything more than the elements analyzed individually. The Applicant’s specification discloses a generic computer/processor, which is used for implementation. 	This judicial exception is not integrated in a practical application. In particular, the claimed invention is directed to calculating and delivering a usage charge cost for a standby state without significantly more. The claim(s) does not recite any recite(s) additional elements that are sufficient to amount to significantly more than the judicial exception. This judicial exception is not integrated into a practical application because generic computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 	Therefore, the claims do not amount to significantly more than the abstract idea itself. Accordingly, claims 1-6 and 8-17 are ineligible.	Claims not specifically mentioned are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662